Case 18-55697-lrc          Doc 290       Filed 05/26/20 Entered 05/26/20 15:12:23                      Desc Main
                                         Document      Page 1 of 6




    IT IS ORDERED as set forth below:



    Date: May 26, 2020

                                                                               _____________________________________
                                                                                          Lisa Ritchey Craig
                                                                                     U.S. Bankruptcy Court Judge

    _______________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN THE MATTER OF:                                     :        CASE NUMBER
                                                      :
CASSANDRA JOHNSON LANDRY,                             :        18-55697-LRC
                                                      :
                                                      :
                                                      :        IN PROCEEDINGS UNDER
                                                      :        CHAPTER 7 OF THE
         DEBTOR.                                      :        BANKRUPTCY CODE

                                                    ORDER

         Before the Court is Debtor’s Emergency Motion to Dismiss Chapter 7 Case (the

“Motion”). (Doc. 261).1 The Court held a hearing on the Motion on May 20, 2020. The

Chapter 7 trustee, S. Gregory Hays (the “Chapter 7 Trustee”), opposes the Motion.

         Debtor filed a voluntary petition for relief under Chapter 13 of the Bankruptcy Code



1
 Prior to the hearing, Debtor filed, and the Court has considered, two sets of documents in further support of the
Motion—Doc. 274 and Doc. 280.
Case 18-55697-lrc    Doc 290    Filed 05/26/20 Entered 05/26/20 15:12:23       Desc Main
                                Document      Page 2 of 6




on April 3, 2018. (Doc. 1). On September 13, 2018, Debtor voluntarily converted her case

from Chapter 13 to Chapter 7. On July 29, 2019, the Trustee filed an interim report,

indicating that he has identified two assets for liquidation—an insurance policy and a

variable annuity (the “Assets”). (Doc. 219). The Trustee has abandoned all claims and

causes of action of Debtor, scheduled or unscheduled. See Docs. 237, 266.

      Since his appointment, the Chapter 7 Trustee and his counsel have expended

significant time and resources responding to pleadings filed and litigation initiated by

Debtor, including an attempt to reconvert the case to Chapter 13 and multiple, meritless

attempts to remove the Chapter 7 Trustee and to disqualify his chosen counsel. See Doc.

154 (Debtor’s Notice of Conversion from Chapter 7 to Chapter 13); Doc. 111 (Debtor’s

Motion to Remove Trustee); Doc. 133 (Debtor’s Objection to Employment of Herbert C.

Broadfoot II, P.C as Counsel to Trustee); Doc. 144 (Debtor’s Motion to Remove Trustee’s

Attorney); Doc. 260 (Debtor’s Motion to Remove Chapter 7 Bankruptcy Trustee Legal

Counsel). For example, Debtor sued the Chapter 7 Trustee in the District Court for the

Northern District of Georgia, requiring the Chapter 7 Trustee’s counsel to file a motion to

dismiss the complaint. See Case Number 19-3401, N.D. Ga. (the “District Court Action”);

see also Docs. 256, 265 (Status Reports Regarding the District Court Action). Many of

these matters have required the Chapter 7 Trustee and his counsel to appear at court

hearings.

                                            2
Case 18-55697-lrc           Doc 290       Filed 05/26/20 Entered 05/26/20 15:12:23                       Desc Main
                                          Document      Page 3 of 6




         In the Motion, Debtor asserted that she seeks dismissal of the case to allow her to

pursue the District Court Action, contending that the bankruptcy case is no longer necessary

because her claims can be resolved in the District Court. All claims pending in the District

Court Action were dismissed by Judge Ross on March 20, 2020. At the hearing, Debtor

also urged the Court to dismiss the case because being in bankruptcy has taken its toll on

Debtor physically and emotionally and has been difficult on her family.

         The Chapter 7 Trustee opposes dismissal of the case because he has identified assets

that should be liquidated to pay the filed claims of creditors.2 The Chapter 7 Trustee also

expressed his opinion that the continuation of the case would benefit Debtor, as she would

receive a discharge and it appears, based on the filed claims, that Debtor needs a discharge.

         Under § 707(a), the Court may dismiss a Chapter 7 case only after notice and a

hearing and only for “cause.” 11 U.S.C. § 707(a). A debtor may request the voluntary

dismissal of her case, but she, like other parties, must establish cause for dismissal. Accord

In re Brown, 2005 WL 6489212, at *1 (Bankr. N.D. Ga. Mar. 7, 2005) (Bonapfel, J.)

(“[T]he fact that a debtor proceeds without legal counsel and later finds out that the



2
   According to the claims registry, $4,528,678.84 in claims have been filed, $1,676,851.76 of which are classified as
secured claims. Throughout these proceedings, Debtor has maintained that certain claims filed against the estate are
fraudulent. See, e.g., Doc. 132 (Motion to Disallow Claim of Creditor Deutsche Bank National Trust Company).
As the Court explained during the hearing, generally, a Chapter 7 trustee reviews and objects to claims after assets
have been liquidated and funds are available for payment of claims. Even allowing for the possibility that the Chapter
7 Trustee will object to and the Court will disallow some of the filed claims, the Court is confident that there will be
allowed unsecured claims to be paid by the Chapter 7 Trustee when he is ready to do so.
                                                           3
Case 18-55697-lrc        Doc 290       Filed 05/26/20 Entered 05/26/20 15:12:23                  Desc Main
                                       Document      Page 4 of 6




bankruptcy filing was a bad choice does not constitute a valid ground for voluntary

dismissal of a case where prejudice to other parties will occur.”). When determining

whether a debtor has shown cause to dismiss a Chapter 7 case, courts often employ a

balancing test that weighs the “debtor's reasons for requesting dismissal [against] the

impact dismissal can be expected to have on the creditors.” In re Jabarin, 395 B.R. 330,

339 (Bankr. E.D. Pa. 2008) (denying debtor’s motion to dismiss his case because he set

forth no “credible or viable plan for paying his creditors outside of bankruptcy” and, thus,

“sending creditors back to their state remedies to fend for themselves at this point would

be unduly prejudicial”).

        In this case, Debtor has not established cause for the dismissal, let alone cause that

would outweigh the prejudice to creditors. First, the reason for dismissal given by Debtor

in the Motion is no longer extant, as the claims pending in the District Court Action have

been dismissed.        Second, Debtor essentially complains that she is tired of being in

bankruptcy and would like to move on with her life. While it is true that this bankruptcy

case has lingered longer than most Chapter 7 cases, Debtor is largely responsible for the

length of the case and the number of matters and hearings held, having filed numerous often

incomprehensible and legally unsupported requests for relief, unnecessarily multiplying the

amount of time and effort on the part of all parties, including herself, and the Court.3 The


3 See, e.g., Doc. 143 ((Amended) Submission: Notice of Fraud, Intent to Commit Fraud, in which she accused the
                                                      4
Case 18-55697-lrc           Doc 290        Filed 05/26/20 Entered 05/26/20 15:12:23                       Desc Main
                                           Document      Page 5 of 6




Court agrees with the Chapter 7 Trustee’s assessment that it would be inequitable to allow

Debtor to benefit from the automatic stay in this bankruptcy case for two years and then

walk away after her litigation conduct has required the Chapter 7 Trustee to incur what are,

undoubtedly, significant administrative expenses.

         Even if the Court were to credit Debtor’s desire to move on with her life as “cause”

to dismiss this case, the Court would find that Debtor’s wishes are outweighed by the

prejudice to her creditors. Debtor’s unsecured creditors have been held at bay by the

bankruptcy filing for two years. The Chapter 7 Trustee proffered that liquidating the

Assets will result in a distribution to those creditors. The Court has no reason to believe

that Debtor has the ability or the desire to pay her unsecured creditors if the case is

dismissed. On the other hand, the Chapter 7 Trustee, with Debtor’s cooperation, should

be able to liquidate the Assets fairly expeditiously. This will allow the bankruptcy case to

be concluded, giving Debtor the finality and closure she desires. Additionally, if the Court

does not dismiss the case, Debtor may be entitled to a discharge of the debts that remain

unpaid, rather than facing collection action by her creditors. For all of these reasons, the

Court finds no cause to dismiss the case and



previous Chapter 7 trustee of failing to investigate the illegal foreclosure of properties due to conflicts of interest);
Doc. 148 (Amended Objection to Claim Filed/Fraud Claim of Creditor Woodbridge Mortgage, in which she accuses
certain attorneys of stealing commercial property); Doc. 240 (Objection: Notice of Certain Property of the Estate, in
which Debtor accuses the Chapter 7 Trustee of taking action to cover up fraud and of assisting in the illegal foreclosure
of commercial properties).
                                                           5
Case 18-55697-lrc   Doc 290   Filed 05/26/20 Entered 05/26/20 15:12:23   Desc Main
                              Document      Page 6 of 6




      IT IS ORDERED that the Motion is DENIED.

                              END OF DOCUMENT

Distribution List

ALL PARTIES ON THE COURT’S MAILING MATRIX




                                        6
